BLD-166                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4032
                                     ___________

                               CHRISTIANA ITIOWE,
                                             Appellant

                                           v.

              ROBERT WOOD JOHNSON UNIVERSITY HOSPITAL
            HAMILTON; ST. FRANCIS MEDICAL CENTER; CAPITAL
            HEALTH SYSTEMS; NJ STATE BOARD OF EXAMINERS;
             TRENTON POLICE STATION; THE CITY OF TRENTON
                  ____________________________________

                   On Appeal from the United States District Court
                            for the District of New Jersey
                           (D.C. Civ. No. 3-12-cv-06977)
                      District Judge: Honorable Joel A. Pisano
                    ____________________________________

            Submitted for Possible Dismissal Due to a Jurisdictional Defect
           and Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   January 30, 2014
           Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                               (Filed: February 18, 2014)
                                       _________

                                      OPINION
                                      _________

PER CURIAM

      Christiana Itiowe appeals from the District Court’s dismissal of her complaint.

We will affirm.
       Itiowe’s claims arise from her and her sister’s alleged attempts to obtain medical

treatment for her sister’s sickle cell anemia. Itiowe claims that several medical providers

delayed or refused to provide treatment after accusing her sister of feigning symptoms in

order to obtain prescription drugs. Itiowe further alleges that, during these incidents, both

she and her sister were harassed by medical personnel, hospital security guards, and the

Trenton police. Itiowe named six parties as defendants and sought some $1.4 trillion in

damages. She did not specify a cause of action, though she asserts that defendants’

conduct was discriminatory and otherwise unconstitutional. She also purported to assert

claims on her sister’s behalf pro se.

       Four defendants answered the complaint and asserted crossclaims for contribution

and indemnification against each other. Defendant Capital Health Systems also asserted

a counterclaim against Itiowe for costs and attorneys’ fees. All defendants later filed

motions to dismiss Itiowe’s complaint under Rules 12(b)(1) and/or 12(b)(6), and the

District Court granted them. The District Court dismissed Itiowe’s claims based on her

sister’s alleged mistreatment with prejudice. The District Court also concluded that

Itiowe failed to state a claim on her own behalf, but it dismissed her complaint to that

extent without prejudice and granted her leave to amend by October 25, 2013. Itiowe

appeals pro se. She has not filed an amended complaint.

       We have jurisdiction under 28 U.S.C. § 1291 despite the District Court’s dismissal




                                             2
without prejudice1 and despite the fact that the District Court did not address Capital

Health Systems’ counterclaim or the answering defendants’ crossclaims.2 Itiowe’s

complaint was subject to dismissal “if the pleading does not plausibly suggest an

entitlement to relief,” and our review of that issue is plenary. Huertas v. Galaxy Asset

Mgmt., 641 F.3d 28, 32 (3d Cir. 2011) (quotation marks omitted). The District Court

technically should have treated the answering defendants’ motions as Rule 12(c) motions

for judgment on the pleadings because they had already answered, see Cross Bros. Meat

Packers, Inc. v. United States, 705 F.2d 682, 683 (3d Cir. 1983), but the same standard

applies to such motions as well, see Huertas, 641 F.3d at 32.

       We agree that Itiowe failed to state a claim against any defendant, substantially for

the reasons explained by the District Court. With respect to Itiowe’s claims based on her


1
 Dismissals without prejudice generally are not final decisions, but the District Court’s
decision is final in this case because the thirty-day period for Itiowe to file an amended
complaint has expired and Itiowe’s filings on appeal indicate her intention to stand on her
complaint. See Hagan v. Rogers, 570 F.3d 146, 151 (3d Cir. 2009). In addition, the
District Court later referred to this case as “closed” in two orders addressing a stay of this
and Itiowe’s other proceedings and did not mention any further leave to amend.
2
  Capital Health Systems’ counterclaim merely sought attorneys’ fees and costs for
defending this litigation, and decisions on the merits are final despite unresolved claims
for attorneys’ fees. See Ray Haluch Gravel Co. v. Cent. Pension Fund of the Int’l Union
of Operating Eng’rs and Participating Emps., — U.S. —, No. 12-992, 2014 WL 127952,
at *5 (U.S. Jan. 15, 2014). Capital Health Systems also appears to have abandoned its
claim because it later requested an outright dismissal and has not filed a motion for
attorneys’ fees in the District Court. See Fed. R. Civ. P. 54(d)(2). The District Court
effectively resolved the crossclaims by dismissing Itiowe’s complaint and terminating
this matter in its entirety. Cf. Owens v. Aetna Life & Cas. Co., 654 F.2d 218, 220 n.2 (3d
Cir. 1981) (holding that mere grant of summary judgment for defendant on plaintiff’s
claim did not resolve its crossclaim against another defendant).
                                              3
sister’s alleged mistreatment, Itiowe lacks standing to seek damages on her own behalf

because, with exceptions not relevant here, litigants “cannot rest a claim to relief on the

legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410 (1991).

Itiowe also lacks the authority to assert claims on her sister’s behalf because a party may

not represent another pro se. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 883

(3d Cir. 1991). Itiowe relies on a letter from her sister authorizing Itiowe to assist her

with this lawsuit, but that letter neither confers standing on Itiowe nor permits her to

represent her sister pro se. See Hollingsworth v. Perry, 133 S. Ct. 2652, 2665 (2013)

(rejecting argument that “mere authorization to represent a third party’s interests is

sufficient to confer Article III standing on private parties with no injury of their own”);

Estate of Keatinge v. Biddle, 316 F.3d 7, 14 (1st Cir. 2002) (“[T]he holder of a power of

attorney is not authorized to appear pro se on behalf of the grantor.”).

       As for any claims that Itiowe may have intended to assert on the basis of her own

alleged mistreatment, we agree with the District Court that her often-unintelligible

complaint fails to suggest the existence of any plausible claim. Itiowe alleges that one of

the medical providers called the Trenton police after she refused to leave and that the

officers falsely arrested and “manhandled” her, but she provides no details about this

alleged incident. The District Court notified Itiowe of the deficiencies with her complaint

and gave her an opportunity to cure them by amendment, but Itiowe did not do so.

       For these reasons, we will affirm the judgment of the District Court. Itiowe’s

pending motions are denied.
                                              4